                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                          PLAINTIFF

VS.                                 CASE NO. 5:19-CR-50001-001

VICTOR ALDACO PEREZ                                                          DEFENDANT


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶ XII, and

General Order No. 40, this matter was referred to the undersigned for the purposes of conducting

a waiver of indictment and plea hearing pursuant to Rule 7(b) and Rule 11 of the Federal Rules of

Criminal Procedure. Such a hearing was conducted on January 31, 2019, and, pursuant to a

written plea agreement, the Defendant, Victor Aldaco Perez, waived indictment and entered a plea

of guilty to the one count Information charging him with Illegal Re-Entry by a removed alien, in

violation of 8 U.S.C. § 1326(a). After conducting the hearing in the form and manner prescribed

by Rule 7(b) and Rule 11, the undersigned finds:

       1.      The Defendant, after consultation with his counsel, has knowingly and voluntarily

waived indictment and consented, both in writing and on the record at the hearing, to the entry of

his guilty plea to an information before the undersigned, with the plea being subject to final

approval by United States District Judge Timothy L. Brooks.

       2.      The Defendant and the Government have entered into a written plea agreement

which has been disclosed in open court pursuant to Rule 11(c)(2), and the undersigned has directed

that the plea agreement be filed.

       3.      The Defendant is fully competent and capable of entering an informed plea; the
Defendant is aware of the nature of the charges, the applicable maximum penalties, and the

consequences of the plea; the Defendant is fully satisfied with his counsel and has had sufficient

time to consult with him; and the plea of guilty is a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

        4.      The Defendant understands his constitutional and statutory rights and wishes to

waive these rights.

        5.      The parties were informed, both in writing in the plea agreement and on the record

at the hearing, of their right to file written objections within fourteen (14) days after receipt of this

Report and Recommendation. To expedite acceptance of the guilty plea, the parties waived, both

on the record and in writing, their right to file objections.

        Based on the foregoing, the undersigned recommends that the guilty plea be accepted and

that the written plea agreement be tentatively approved, subject to final approval at sentencing.



        DATED this 31st day of January, 2019.



                                                /s/ Erin L. Wiedemann
                                              HONORABLE ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE
